Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5, 11, 18 recites the limitation "the entry angle" and “the exit angle”.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claims such that they recite “an entry angle” and “an exit angle”.
Claim 7 recites the limitation "from the group of sheet metals".  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting the claim such that it recites "from a group of sheet metals".
Claim 16 recites the limitation "a polymer film".  There is insufficient antecedent basis for this limitation in the claim as it is unclear if this is the same as the resin film recited in claim 15 or a new polyester film in addition to the resin film. Examiner is interpreting the claim such that it recites "the polymer film" is the same as the film from claim 15.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 10, 12, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO1999044766A1, herein referred to as Ras.

Regarding Claim 8, Ras discloses a wall ironing apparatus (Fig. 1) having a punch (Fig. 1, Num. 1) and one or more wall-ironing rings (Num. 5, 6, 7) for reducing the wall thickness of a redrawn cup by forcing the redrawn cup through the one or more wall-ironing rings by the punch (See Page 4, lines 4-8)
wherein the punch has a cylindrical front end portion with a diameter D0 and a rear end portion toward a rear end of the punch with a diameter D1, wherein D1<D0 and wherein the front end portion is separated from the rear end portion by a transition portion,
wherein the diameter of the punch gradually decreases over the transition portion (See Page 3, lines 3-16) and wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion (See Fig. 1, Num. 1).

Regarding Claim 9, Ras discloses the apparatus according to claim 8, wherein the tangent of the continuous curve at the connecting point between the curve and the front end portion and/or at the connecting point between the curve and the rear end portion both its ends is equal to the tangent of the front end portion and/or the rear end portion respectively to provide smooth transfer from curve to punch (See Fig. 1, Num. 1).

Regarding Claim 10, Ras discloses the apparatus according to claim 8, wherein D0 is constant or wherein both D0 and D1 are constant (See Fig. 1, Num. 1).

Regarding Claim 12, Ras discloses the apparatus according to claim 8, wherein additional wall-ironing rings, positioned behind the first wall-ironing ring, are used wherein the entry angle of each successive wall-ironing ring is smaller than that of the preceding ring (See Page 1, lines 31-33).

Regarding Claim 17, Ras discloses the apparatus according to claim 9, wherein D0 is constant or wherein both D0 and D1 are constant (See Fig. 1, Num. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US8727155B2, herein referred to as Oshima, and further in view of Ras.
Regarding Claim 1, Oshima discloses a process for producing a can body comprising a base and a tubular body from sheet metal which is coated on one or both sides with a polymer film (See Claim 1), the process comprising:
producing a round disc from the coated metal sheet (Fig. 1, Num. 1),
then deep-drawing the disc into a cup (col. 4, lines 32-45)
followed by redrawing the cup and subsequently forming the redrawn cup into a can body by wall ironing (See col. 12, lines 3-8).
Oshima is silent wherein the wall ironing taking place in a single stroke by moving the redrawn cup successively through one or more wall-ironing rings by means of a punch,
wherein the punch has a cylindrical front end portion with a diameter D0 and a rear end portion toward a rear end of the punch with a diameter D1, wherein D1<D0 and wherein the front end portion is separated from the rear end portion by a transition portion wherein the diameter of the punch gradually decreases over the transition portion and
wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the tapering (α) angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion.
Ras teaches an analogous invention wherein wall ironing taking place in a single stroke by moving the redrawn cup successively through one or more wall-ironing rings (Fig. 1, Num. 5, 6, 7) by means of a punch (Fig. 1, Num. 1) (See Page 1, lines 3-9) (See Page 3, lines 24-33),
(1) has a cylindrical front end portion with a diameter D0 and a rear end portion toward a rear end of the punch with a diameter D1, wherein D1<D0 and wherein the front end portion is separated from the rear end portion by a transition portion wherein the diameter of the punch gradually decreases over the transition portion (See Page 3, lines 3-16) and
wherein the shape of the transition portion of the front end portion of the punch to the rear end portion is a continuous curve wherein the tapering (α) angle between the tangent of the curve and the centreline of the punch is not constant over the transition portion and wherein the first derivative of the curve has at least one inflection point in the transition portion (See Fig. 1, Num. 1), for the purpose of providing reduced dimensional inaccuracy( See Page 1, line 20- Page 2, line 2), thereby meeting the limitation of the claimed wall ironing and punch configurations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Oshima, with the wall ironing and punch configurations, as taught by Ras, in order to have provided reduced dimensional inaccuracy.

Regarding Claim 2, Oshima in view of Ras discloses the process according to claim 1, wherein the sheet metal is a steel sheet (Page 1, lines 31-33 of Ras).

Regarding Claim 3, Oshima in view of Ras discloses the process according to claim 1, wherein the coated metal sheet is obtained by means of film lamination or direct extrusion coating at least one surface of a metal sheet with an organic resin (See col. 4, lines 1-15 of Oshima), wherein the organic resin is a polyester resin and the resin film has a thickness of 5 to 100 μm in case of a single-layer film or a total thickness of 5 to 100 μm in case of a multi-layer film (See col. 9, lines 5-15 of Oshima).


Regarding Claim 4, Oshima in view of Ras discloses the process according to claim 3, wherein the sheet metal is coated on both sides with a polymer film (See Page 1, lines 1-9 of Ras).

Regarding Claim 6, Oshima in view of Ras discloses the process according to claim 1, wherein no external coolant is directly applied to the can body during the wall-ironing operation (See Claims 1-7 of Ras: no external coolant is used).

Regarding Claim 7, Oshima in view of Ras discloses the process according to claim 1, wherein the sheet metal is selected from the group of sheet metals consisting of uncoated steel sheet (blackplate), tin coated steel sheet (tinplate), chromium-chromium oxide coated steel sheet (ECCS), tinplate which was diffusion annealed to form an iron-tin alloy consisting of at least 80% of FeSn (50 at. % iron and 50 at. % tin) thereupon, chromium-chromium oxide coated steel sheet produced by electroplating from a trivalent chromium electrolyte (TCCT)) (See col. 6, lines 34-46 of Oshima).

Regarding Claim 14, Oshima in view of Ras discloses a can produced according to the process of claim 1 (See Claim 1 rejection).


Regarding Claim 15, Oshima in view of Ras discloses the process according to claim 2, wherein the coated metal sheet is obtained by means of film lamination or direct extrusion coating at least one surface of a metal sheet with an organic resin (See col. 4, lines 1-15 of Oshima), wherein the organic resin is a polyester resin and the resin film has a thickness of 5 to 100 μm in case of a single-layer film or a total thickness of 5 to 100 μm in case of a multi-layer film (See col. 9, lines 5-15 of Oshima).

Regarding Claim 16, Oshima in view of Ras discloses the process according to claim 15, wherein the sheet metal is coated on both sides with a polymer film (See Page 1, lines 1-9 of Ras).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Ras, and further in view of EP0402006B1, herein referred to as Heyes.
Regarding Claim 5, Oshima in view of Ras discloses the process according to claim 1.
Oshima in view of Ras is silent wherein the entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and the exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.
Heyes teaches an analogous invention wherein entry and exit angles are set in a range between 1 and 4 ° (See Page 1, lines 9-14 of Ras) (See Claim 1 of Heyes), for the purpose of  reducing the thickness of a sidewall of a cup (See Para. 6 of Heyes). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Oshima in view of Ras, with the entry 
Oshima in view of Ras and Heyes discloses the general conditions of the claimed invention except for the express disclosure of the entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and the exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the entry angle at between 3.5 and 4.5° and exit angle at 2.5 and 3.5°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ras in view of Heyes.
Regarding Claim 11, Ras discloses the apparatus according to claim 8.
Ras is silent wherein the entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and the exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.
Heyes teaches an analogous invention wherein entry and exit angles are set in a range between 1 and 4 ° (See Page 1, lines 9-14 of Ras) (See Claim 1 of Heyes), for the purpose of  reducing the thickness of a sidewall of a cup (See Para. 6 of Heyes). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Ras, with the 
Ras in view of Heyes discloses the general conditions of the claimed invention except for the express disclosure of the entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and the exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the entry angle at between 3.5 and 4.5° and exit angle at 2.5 and 3.5°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 18, Ras discloses the apparatus according to claim 17.
Ras is silent wherein the entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and the exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.
Heyes teaches an analogous invention wherein entry and exit angles are set in a range between 1 and 4 ° (See Page 1, lines 9-14 of Ras) (See Claim 1 of Heyes), for the purpose of  reducing the thickness of a sidewall of a cup (See Para. 6 of Heyes). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Ras, with the entry and exit angles configuration, as taught by Heyes, in order to have provided improved reduction of thickness of a sidewall of a cup.
Ras in view of Heyes discloses the general conditions of the claimed invention except for the express disclosure of the entry angle (α) for the first wall-ironing ring is between 3.5 and 4.5° and the exit angle (β) for the first wall-ironing ring is between 2.5 and 3.5°.  It .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ras.
Regarding Claim 13, Ras discloses the apparatus according to claim 8.
Ras is silent wherein the entry angle (α) for the second wall-ironing ring, if present, is at least 1.75 and/or at most 2.25°.
Ras discloses the general conditions of the claimed invention except for the express disclosure of the entry angle (α) for the second wall-ironing ring, if present, is at least 1.75 and/or at most 2.25°. Ras teaches an entry angle of second wall-ironing ring having range of 2.67° to 5.6°  (See Page 2, lines 3-8)(See Page 4, lines 9-16).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided the invention, as disclosed by Ras, with the entry angle (α) for the second wall-ironing ring, if present, is at least 1.75 and/or at most 2.25°, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20120119418A1: similar ECCS configuration.
US6122814A: similar polymer configuration.
US5782375A: similar ironing configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725